Case 3:20-cv-00611 Document 6-1Fifsled@eA/220Paege biol Paage 7 69

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

ANDREW STEWART, et al.

 

Plaintiff(s)
Vv.

JAMES C. JUSTICE, Il,
in his official capacity as Governor of West Virginia,
PUTNAM COUNTY COMMISSION, a political
subdivision of the State of West Virginia, RICK
SNAMAN. an individual
Defendant(s)

Civil Action No. 3:20-cv-00611

Nee eee eee ee

SUMMONS IN A CIVIL ACTION

Rick Snaman
12093 Winfield Road
Winfield, WV 25213

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

ae: EAT AHORA ES John H. Bryan, Attorney at Law

411 Main Street

PO Box 366

Union, WV 24983

jhb @johnbryanlaw.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/17/2020

 

 
Case 3:20-cv-00611 Document 6-1Fidled@ea/2e0PRage diol Pagae+t770

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:20-cv-00611

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Ak C v S yen A
was received by me on (date) 04. }}- } 0

C1 J personally served the summons on the individual at (piace)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 served the summons on (name of individual) . * A . who is

designated by law to accept service of process on behalf of (name of organization)

Rick Salaain w/ on (dae) QF fLA-~ AG so

© I] returned the summons unexecuted because :or

 

 

O Other (specify):

My fees are $ 7 dl for travel and $ — for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

paw 09-29-20 | Vlad Me lee _tl

 

~ Server's signature

Wawel Vevck  phocess CipenvesoR

Printed name and title

 

12.093 WidhElO A. Wip "bub Wf
Server's address ‘A5>/3

 

Additional information regarding attempted service, etc:
